ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                           )
                                      )
Siemens Government Technologies, Inc. ) ASBCA No.                 62273
                                      )
Under Contract No. W912DY-10-D-0034 )

APPEARANCES FOR THE APPELLANT:                   Lucas T. Hanback, Esq.
                                                 Richard M. Harris, Esq.
                                                  Rogers Joseph O’Donnell, P.C.
                                                  Washington DC

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Karen L. King Vanek, Esq.
                                                 Karl W. Kuhn, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Huntsville

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 4, 2020




                                             DAVID D’ALESSANDRIS
                                             Administrative Judge
                                             Armed Services Board
                                             of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62273, Appeal of Siemens
Government Technologies, Inc., rendered in conformance with the Board’s Charter.

      Dated: August 5, 2020




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2